Citation Nr: 0120783	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-17 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for torticollis from January 22, 
1998?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which granted service connection for 
torticollis and rated the disability as 10 percent disabling, 
effective January 22, 1998.  The veteran alleged that his 
disability was more severe than the current evaluation 
reflected, and appealed the RO decision to the Board.  In 
September 1999, the Board denied the appeal.  Thereafter, the 
veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  

In December 1999, while the case was pending at the Court, VA 
filed a motion requesting that the Court vacate the Board's 
decision which denied an evaluation in excess of 10 percent 
for torticollis.  In February 2000, the Court granted the 
motion, vacated the Board's September 1999 decision, and 
remanded the case to the Board for further compliance with 
directives that were specified by the Court.  

In order to comply with the directives specified by the 
Court, the Board remanded this case to the RO in August 2000.  
A review of the file reveals that the RO completed the 
requested actions and the case has been returned to the Board 
for review.  

On appeal the representative appears to have raised the issue 
of entitlement to a total disability evaluation based upon 
individual unemployability.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.


FINDING OF FACT

Since January 22, 1998 the veteran's torticollis has not been 
shown to have been more than moderately disabling.


CONCLUSION OF LAW

An evaluation in excess of 10 percent since January 22, 1998, 
for torticollis is not warranted.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.20, 4.71a, 
4.73, 4.123, 4.124a, Diagnostic Codes 5322, 8103, 8211 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An August 1993 VA Mental Disorders examination report 
reflects that the veteran complained of torticollis in his 
neck, the cause of which was unclear.  A diagnosis of 
torticollis was not, however, entered at that time.  

In a September 1993 letter, Wayne A. Swart, M.D, reported an 
Axis III diagnosis of torticollis.  In an undated letter, 
received by VA on January 22, 1998, Dr. Swart reported that 
the veteran has been followed through their office since 
March 1988 for psychiatric disorders.  It was noted that over 
the course of his treatment, the veteran developed 
torticollis, which was considered secondary to the medication 
the veteran was taking for his psychiatric disorders.  

When a VA Mental Disorders examination was conducted in March 
1998, the examiner observed that the veteran was impaired by 
a continual head movement to the right.  The examiner noted 
that the veteran was taking drugs to relax his muscles in an 
attempt to handle the torticollis.  The examiner related the 
veterans' torticollis to antipsychotic medications he may 
have received during hospitalization, or to the use of 
lithium.  The examiner indicated that both treatments seem to 
have effects on the subcortical region which is believed to 
be the origin of extrapyramidal conditions such as dystonia.  
An Axis III diagnosis of mild torticollis was reported. 

By rating action of April 1998, service connection was 
established for torticollis.  A 10 percent rating was 
assigned, effective January 22, 1998.  

A private treatment report, dated in May 1998, submitted by 
Peter LeWitt, M.D., reflects that the veteran had received 
treatment for neck spasms and tremors approximately every 
four to five months.  The neck spasms and tremors caused 
difficulty for the veteran when he was driving, walking and 
writing.  Moreover, these activities exacerbated the 
condition.  The veteran also reported that lifting caused 
right arm pain.  He related that while the medication had 
helped with pain, it had not relieved the tremors.  

A July 1998 VA Neurological examination report reflects that 
the veteran had developed an involuntary movement disorder in 
which he would laterally turn his head from neutral position 
to the right shoulder.  It was noted that such movements were 
repetitive, constant and occurred when he drove and "under 
all conditions."  The veteran related that he had received 
two "Botox" injections and that he took medication, but 
without any improvement.  He complained of neck and shoulder 
pain as a result of the movement disorder, and that he took 
medication for his neck and shoulder pain.  The neurological 
examination revealed that cranial nerve function was intact 
with the exception of the presence of hypertrophy of the left 
sternocleidomastoid muscle.  The veteran's gait and station 
were normal.  The motor system examination revealed an 
involuntary movement, noted as constant and repetitive, with 
lateral turning of the head and flexion of the chin toward 
the right shoulder.  All muscle groups exhibited normal 
strength.  Tone and coordination were intact.  Reflexes were 
symmetrical.  Both plantars, flexors and sensory examination 
were intact.  The veteran was diagnosed as having 
torticollis, which the examiner determined as being mild 
neurologically.

In September 2000, following the issuance of a letter from 
the RO requesting additional medical information from Doctors 
Swart and LeWitt, the veteran stated that there were no 
additional medical documents to submit.

A February 2001 VA Neurological examination report reflects 
the reported development of neck movements in 1992, 
consisting of uncontrollable and forcible head turning 
towards the right shoulder.  The movements last for 
approximately 5 seconds but are recurrent during the day, 
occurring approximately anywhere between 30 and 40 times a 
day.  The movement is associated with discomfort in the right 
shoulder and right side of the neck.  The veteran was not 
taking medication for the movement disorder.  It was noted 
that approximately two years prior, the veteran had a 
cervical epidural injection which provided no improvement.  
It was noted that he was scheduled for a Botox injection 
later that month.  He took Tylenol for discomfort in his neck 
and shoulder.  It was noted that the veteran, a substitute 
teacher, was unemployed.  

The examiner observed that the veteran was alert, 
cooperative, and oriented to time, place and person.  He did 
not show any impairment of speech, memory or thinking.  All 
cranial nerve function was intact.  Gait and station were 
normal.  Examination of the motor system revealed involuntary 
movements consisting of forcible turning laterally of the 
head to the right shoulder with flexion downwards of the chin 
to the shoulder.  These episodes would last approximately 5 
seconds.  They were repetitive in frequency and occurred at 
least 10 to 15 times during the examination.  The examination 
of the muscles revealed hypertrophy of the left sternal 
mastoid muscle and a slight atrophy of the right supra and 
infrascapular muscles.  No other neurological abnormality was 
noted.  In particular, there were no other cranial nerve 
abnormalities.  There were no other abnormalities of the 
motor system examination, reflexes, coordination, or sensory 
were noted.  The examiner determined that the veteran's 
disability was of moderate intensity, and was of a 
torticollis type as described in the report.  The examiner 
further opined that it was moderate in nature because of its 
frequency, intensity and the failure of the treatment.  

Legal Analysis

Veterans Claims Assistance Act of 2000

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
supplemental statements of the case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  

The RO made reasonable efforts to obtain relevant records.  
In the August 2000 remand, the Board specifically pointed out 
that the veteran referred to treatment he received from 
several private medical examiners, Wayne A. Swart, MD and 
Peter LeWitt, MD, and that the records were not associated 
with the claims folder.  Pursuant to the remand instructions, 
in a September 2000 letter, the RO requested the pertinent 
information from the veteran regarding securing the records 
and provided him with the appropriate authorization forms for 
the purpose of securing the treatment records.  In a 
September 2000 response from the veteran and his 
representative, they informed VA that the veteran did not 
have any additional medical information to submit.  
Therefore, all evidence relative to this claim has been 
obtained and associated with the claims folder.  

The Board further notes that the service medical records are 
associated with the claims folder, and the National Personnel 
Records Center has indicated that all available records have 
been forwarded.  There are no indications in the record that 
Social Security Administration records are in existence and 
need to be obtained.  The same is true with regard to 
vocational rehabilitation.  

Multiple VA examinations were conducted, and copies of the 
reports are associated with the file.  The most recent 
examination of February 2001 was conducted as per the Board's 
August 2000 remand instructions.  Furthermore, the 
examination report reflects a recitation of the medical 
findings that the Board relayed as essential to decide the 
issue at hand given the rating criteria that possibly apply 
in this case.  

A review of the claims folder does not reflect a request for 
a personal hearing.  Therefore, hearings were not conducted 
and there are no transcripts to associate with the claims 
folder. 

Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  
Consideration is to be given to all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In an April 1998 rating decision, the RO granted service 
connection for torticollis, and a 10 percent rating was 
assigned.  This rating has remained in effect throughout the 
duration of the appeal.  The Court has held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Service connection is currently in effect for torticollis, 
rated by analogy under provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8103.  Diagnostic Code 8103 contemplates 
convulsive tic and a 10 percent rating is assigned when it is 
moderate, and a maximum rating of 30 percent is assigned when 
it is severe.  A note instructs that this disorder is to be 
rated depending upon the frequency, severity, and muscle 
groups involved.  

Under 38 C.F.R. § 4.124a, disability from neurological and 
convulsive disorders and their residuals may be rated from 10 
percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  It further provides that 
consideration should be given to psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, the disorder is to be rated by comparison with the 
mild, moderate, severe, or complete paralysis of peripheral 
nerves.  

According to the provisions governing the ratings for 
diseases of the peripheral nerves as per 38 C.F.R. § 4.124a, 
the term "incomplete paralysis'' indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
It further provides that when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 

Cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (2000).

Diagnostic Code 8211 contemplates paralysis of the eleventh 
(spinal accessory, external branch) cranial nerve.  A maximum 
rating of 30 percent is assigned for complete paralysis.  
Severe, incomplete paralysis is assigned a 20 percent rating.  
Moderate, incomplete paralysis is assigned a 10 percent 
rating.  A note instructs that the assignment of an 
evaluation is dependent upon loss of motor function of the 
sternomastoid and trapezius muscles.

In this case, it is evident that the veteran's involuntary 
movement of the head occurs quite frequently, that the 
condition is painful, and that there is muscle involvement.  
The frequency is demonstrated by the evidence of record, as 
the movements have been described as being constant.  
Additionally, when examined in February 2001, the examiner 
observed episodes lasting approximately 5 seconds occurring 
at least 10 to 15 times during the examination.  Also, a 
review of the veteran's complaints also reveals that he 
experiences these episodes about 30 to 40 times a day.  It is 
also clear from the evidence that these frequent movements 
result in impairment.  The veteran's complaints of the 
impaired ability to engage in activities such as driving, 
walking and writing due to spasms and tremors are noted 
throughout the record.  

With respect to pain, the veteran has complained of the 
exacerbation of the condition when engaged in activities such 
as driving, walking and writing.  It is documented throughout 
the record that the treatment of his condition has resulted 
in little, if any, pain relief. 

The findings from both VA neurological examinations of July 
1998 and February 2001, however, demonstrate that the cranial 
nerve function is intact, with the exception of the presence 
of some hypertrophy of the left sternocleidomastoid muscle.  
Therefore, complete or incomplete paralysis of the eleventh 
cranial nerve as per Diagnostic Code 8211 has not been 
demonstrated.  With respect to the consideration of other 
neurological disorders, it is noted that no other 
neurological abnormalities were found during either VA 
neurological examination.  

Regarding the degree of neurological impairment, it is noted 
that when examined in July 1998, the VA examiner determined 
that the disability was mild neurologically.  Also, on the 
most recent examination, the examiner found that a 
combination of factors make the disability moderate in 
nature.  The examiner specifically cited the frequency, 
intensity and failure of treatment as contributing to the 
moderate degree of disability.  Therefore, overall, the 
degree of neurological impairment is no more than moderate in 
degree and there is not a question as to which rating should 
apply when considering the provisions and ratings available 
under 38 C.F.R. § 4.124a.  38 C.F.R. § 4.7. 

The effect of the disability on the muscles is noted in the 
record as well.  For instance, at the time of the March 1998 
VA examination, the examiner did note that the veteran was 
taking medication to relax the muscles in an attempt to 
handle his torticollis.  Also, the VA examinations revealed 
hypertrophy of the left sternal mastoid muscle and slight 
atrophy of the right supra and infrascapular muscles.  
However, on examination in July 1998, all muscle groups 
exhibited normal strength, and tone and coordination were 
intact.  Other than the hypertrophy of the left 
sternocleoidalmastoid muscle and slight atrophy of the right 
supra and infrascapular muscles on examination in February 
2001, there was no mention of abnormalities involving any 
other muscle groups.  Under 38 C.F.R. § 4.73, Diagnostic Code 
5322 (2000), a 10 percent rating is assigned for moderate 
disability of the muscles of the front of the neck.  A 20 
percent rating is assigned for moderately severe disability.  
Given the clinical findings of record with regard to tone, 
strength and coordination, the hypertrophy of the sternal 
mastoid muscle, it is reasonable to find that any degree of 
disability is no more than moderate.  Therefore, there is not 
a question as to which rating should be assigned if rating 
the disability under Diagnostic Code 5322.  38 C.F.R. § 4.7.  
Furthermore, with regard to the slight atrophy of the right 
supra and infrascapular muscles, it is noted that the 
Diagnostic Codes used to evaluate muscle disabilities of the 
shoulder girdle and arm under 38 C.F.R. § 4.73, all assign 
noncompensable ratings when the muscle disability is slight.  
See Diagnostic Codes 5301 through 5309 inclusive.  Therefore, 
the application of those codes would not result in the 
assignment of a higher rating in this instance.  

As noted, the disability involves involuntary movements of 
the neck and is productive of pain.  However, the clinical 
findings do not indicate the involvement of the 
musculoskeletal system which would prompt consideration of 
criteria used to rate the cervical spine under 38 C.F.R. 
§ 4.71a.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that the Diagnostic Codes do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect.

In summary, the Board concludes that the evidence does not 
raise a question that a higher rating is warranted for any 
period of time from January 22, 1998 so as to warrant 
"staged" rating due to significant change in the level of 
disability.  Fenderson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's torticollis.  The 
benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board considered whether the appellant is 
entitled to an increased evaluation on an extraschedular 
basis, but finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  In 
this regard, while there is evidence that the veteran is 
currently unemployed, the record does not reveal that 
torticollis standing alone has resulted in a marked 
interference with his employment.  Moreover, the veteran's 
torticollis has never necessitated a period of 
hospitalization.  In the absence of factors such as a marked 
interference with employment, or other unusual factors, the 
Board finds that criteria for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Assignment of a rating for torticollis in excess of 10 
percent from January 22, 1998 is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

